UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1064



ZAFAR KHAN,

                                              Plaintiff - Appellant,

          versus


POPEYES OF MARYLAND, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Alexander Harvey, II, Senior District
Judge. (CA-01-1478-H)


Submitted:    May 16, 2002                    Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zafar Khan, Appellant Pro Se. Leonard Henry Pazulski, CHARLES E.
CHLAN & ASSOCIATES, Columbia, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Zafar Khan appeals the district court’s order granting summary

judgment to the Appellee in his discrimination action.     We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. Khan v. Popeyes of Maryland, Inc., No. CA-01-1478-

H (D. Md. Jan. 4, 2002).   We deny Khan’s motion for appointment of

counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2